In a proceeding for a permanent stay of arbitration, the petitioner appeals from an order of the Supreme Court, Nassau County (Winick, J.), dated December 5, 1994, which denied the petition.
Ordered that the appeal is dismissed, with costs.
The petitioner Nationwide Mutual Insurance Company has arbitrated the present claim and has therefore waived its right to appeal from the order dismissing its petition for a permanent stay of arbitration (see, Matter of Beagle [MVAIC], 19 NY2d 834, 835; Matter of State Farm Mut. Automobile Ins. Co. v Blumen, 221 AD2d 548; Matter of Nationwide Ins. Co. v Rothbart, 220 AD2d 509). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.